Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June     ,
2007, is made and entered into by and among Extra Space Storage Inc., a Maryland
corporation (the “Company”), and certain persons listed on Schedule 1 hereto
(such persons, in their capacity as holders of Registrable Securities, the
“Holders” and each the “Holder”).

WITNESSETH:

WHEREAS, the operating partnership of the Company, Extra Space Storage LP, a
Delaware limited partnership (“ESS OP”), AAAAA RENT-A-SPACE, ALAMEDA, LTD.,
LIMITED PARTNERSHIP, a California limited partnership, and certain other parties
(AAAAA Rent-A-Space, Alameda, Ltd., Limited Partnership and such other parties
each being hereinafter referred to as a “Contributor” and all being hereinafter
collectively referred to as “Contributors”) have entered into a Contribution
Agreement, dated as of June 15, 2007 (the “Contribution Agreement”), pursuant to
which each Contributor contributed all of such Contributor’s right, title, and
interest in certain real property to ESS OP in exchange for “Series A Preferred
Units” (the “Series A Units”), as defined in the Second Amended and Restated
Agreement of Limited Partnership for Extra Space (the “Partnership Agreement”)
exchangeable, under certain circumstances, into shares of common stock, par
value $0.01 per share, of the Company (the “Common Shares”); and

WHEREAS, pursuant to the Contribution Agreement, the Series A Units were issued
by ESS OP directly to the Holders; and

WHEREAS, the Company desires to enter into this Agreement with the Holders in
order to grant the Holders the registration rights contained herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

“Affiliate” shall mean, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person; (ii)
any Person who, from time to time, is a member of the Immediate Family of a
specified Person; (iii) any Person who, from time to time, is an officer or
director or manager of a specified Person; or (iv) any Person who, directly or
indirectly, is the beneficial owner of 50% or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of 50% or more of any class
of equity securities or other ownership interests.

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean each day other than a Saturday, a Sunday or any other
day on which banking institutions in the State of Utah are authorized or
obligated by law or executive order to be closed.


--------------------------------------------------------------------------------


“Common Shares” shall have the meaning set forth in the Recitals hereof.

“Series A Units” shall have the meaning set forth in the Recitals hereof.

“Commission” shall mean the Securities and Exchange Commission and any successor
thereto.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Contribution Agreement” shall have the meaning set forth in the Recitals
hereof.

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person through
the ownership of Voting Power, by contract or otherwise.

“ESS OP” shall have the meaning set forth in the Recitals hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Holder” shall have the meaning set forth in the introductory paragraph hereof.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

“Registrable Securities” shall mean the Common Shares that may be acquired by
the Holders in connection with the exercise by such Holders of the redemption
rights associated with the Series A Units; provided, however, such Registrable
Securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and all such Registrable Securities
shall have been disposed of in accordance with such registration statement, (ii)
such Registrable Securities shall have been sold in accordance with Rule 144 (or
any successor provision) under the Securities Act, (iii) such Registrable
Securities become eligible to be publicly sold without limitation as to amount
or manner of sale pursuant to Rule 144 (or any successor provision) under the
Securities Act, or (iv) such Registrable Securities have ceased to be
outstanding.

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, and all printing
expenses, messenger and delivery expenses; provided, however, “Registration
Expenses” shall not include any out-of-pocket expenses of the Holders, transfer
taxes, underwriting or brokerage commissions or discounts associated with
effecting any sales of Registrable Securities that may be offered, which
expenses shall be borne by each Holder of Registrable Securities on a pro rata
basis with respect to the Registrable Securities so sold.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.


--------------------------------------------------------------------------------


“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
hereof.

“Stand-Off Period” shall have the meaning set forth in Section 6 hereof.

“Voting Power” shall mean voting securities or other voting interests ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of board members or Persons performing substantially
equivalent tasks and responsibilities with respect to a particular entity.

2.                                       Shelf Registrations.

(a)                                  Shelf Registration.  The Company agrees to
use commercially reasonable efforts to file with the Commission a registration
statement under the Securities Act for the offering on a continuous or delayed
basis in the future covering resales of the Registrable Securities (the “Shelf
Registration Statement”), such filing to be made (subject to Section 3) on or
prior to the date which is fourteen (14) days after the later of (i) the date on
which the Series A Units may be exchanged for Common Shares pursuant to the
provisions of the Contribution Agreement or (ii) such other date as may be
required by the Commission pursuant to its interpretation of applicable federal
securities laws and the rules and regulations promulgated thereunder.  The
Company shall use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.  The Shelf Registration Statement shall be on an
appropriate form and the registration statement and any form of prospectus
included therein (or prospectus supplement relating thereto) shall reflect the
plan of distribution or method of sale as the Holders may from time to time
notify the Company.

(b)                                 Effectiveness.  The Company shall use
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective for the period beginning on the date on which the Shelf
Registration Statement is declared effective and ending on the date that all of
the Registrable Securities registered under the Shelf Registration Statement
cease to be Registrable Securities.  During the period that the Shelf
Registration Statement is effective, the Company shall supplement or make
amendments to the Shelf Registration Statement, if required by the Securities
Act or if reasonably requested by the Holders (whether or not required by the
form on which the securities are being registered), including to reflect any
specific plan of distribution or method of sale, and shall use commercially
reasonable efforts to have such supplements and amendments declared effective,
if required, as soon as practicable after filing.

3.                                       Black-Out Periods.

Notwithstanding anything herein to the contrary, the Company shall have the
right, exercisable from time to time by delivery of a notice authorized by the
Board, on not more than two (2) occasions in any 12-month period, to require the
Holders not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to Section 2 or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than sixty (60) days following the date
of such notice in a firm commitment underwritten public offering or if the Board
has reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company; provided, however, that in no event shall the
black-out period extend for more than sixty (60) days on any such occasion.  The
Company, as soon as practicable, shall (i) give the Holders prompt written
notice in the event that the Company has suspended sales of Registrable
Securities pursuant to this Section 3, (ii) give the Holders prompt written
notice of the completion of such offering or material transaction and (iii)
promptly file any amendment necessary for any registration statement or
prospectus of the Holders in connection with the completion of such event.


--------------------------------------------------------------------------------


Each Holder agrees by acquisition of the Registrable Securities that upon
receipt of any notice from the Company of the happening of any event of the kind
described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
notice of completion of such event.

4.                                       Registration Procedures.

(a)                                  In connection with the filing of any
registration statement as provided in this Agreement, the Company shall use
commercially reasonable efforts to, as expeditiously as reasonably practicable:

(1)                                  prepare and file with the Commission the
requisite registration statement (including a prospectus therein and any
supplement thereto) to effect such registration and use commercially reasonable
efforts to cause such registration statement to become effective; provided,
however, that before filing such registration statement or any amendments or
supplements thereto, the Company will furnish copies of all such documents
proposed to be filed to counsel for the sellers of Registrable Securities
covered by such registration statement and provide reasonable time for such
sellers and their counsel to comment upon such documents if so requested by a
Holder;

(2)                                  prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to maintain the effectiveness
of such registration and to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period in which such registration statement is required to
be kept effective;

(3)                                  furnish to each Holder of the securities
being registered, without charge, such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits other than those which are being incorporated
into such registration statement by reference), such number of copies of the
prospectus contained in such registration statements (including each complete
prospectus and any summary prospectus) and any other prospectus filed under Rule
424 under the Securities Act in conformity with the requirements of the
Securities Act, and such other documents, as the Holders may reasonably request;

(4)                                  register or qualify all Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the Holders and the underwriters of the securities being registered, if any,
shall reasonably request, to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary or advisable to enable the Holders to
consummate the disposition in such jurisdiction of the securities owned by the
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign company or to register as a broker
or dealer in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(4), or to consent to general service of
process in any such jurisdiction, or to be subject to any material tax
obligation in any such jurisdiction where it is not then so subject;


--------------------------------------------------------------------------------


(5)                                  immediately notify the Holders at any time
when the Company becomes aware that a prospectus relating thereto is required to
be delivered under the Securities Act, of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and, at the request of the Holders, promptly prepare and furnish to the Holders
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(6)                                  comply or continue to comply in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission thereunder so as to enable
any Holder to sell its Registrable Securities pursuant to Rule 144 promulgated
under the Securities Act, as further agreed to in Section 7 hereof;

(7)                                  provide a transfer agent and registrar for
all Registrable Securities covered by such registration statement not later than
the effective date of such registration statement;

(8)                                  cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend; and enable
certificates for such Registrable Securities to be issued for such number of
shares and registered in such names as the Holders may reasonably request in
writing at least three (3) Business Days prior to any sale of Registrable
Securities;

(9)                                  list all Registrable Securities covered by
such registration statement on any securities exchange or national quotation
system on which any such class of securities is then listed or quoted and cause
to be satisfied all requirements and conditions of such securities exchange or
national quotation system to the listing or quoting of such securities that are
reasonably within the control of the Company including, without limitation,
registering the applicable class of Registrable Securities under the Exchange
Act, if appropriate, and using commercially reasonable efforts to cause such
registration to become effective pursuant to the rules of the Commission;

(10)                            in connection with any sale, transfer or other
disposition by any Holder of any Registrable Securities pursuant to Rule 144
promulgated under the Securities Act, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any Securities Act legend, and enable
certificates for such Registrable Securities to be issued for such number of
shares and registered in such names as the Holders may reasonably request in
writing at least three (3) Business Days prior to any sale of Registrable
Securities;

(11)                            notify each Holder, promptly after it shall
receive notice thereof, of the time when such registration statement, or any
post-effective amendments to the registration statement, shall have become
effective, or a supplement to any prospectus forming part of such registration
statement has been filed;


--------------------------------------------------------------------------------


(12)                            notify each Holder of any request by the
Commission for the amendment or supplement of such registration statement or
prospectus for additional information; and

(13)                            advise each Holder, promptly after it shall
receive notice or obtain knowledge thereof, of (A) the issuance of any stop
order, injunction or other order or requirement by the Commission suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and use commercially reasonable efforts to
prevent the issuance of any stop order, injunction or other order or requirement
or to obtain its withdrawal if such stop order, injunction or other order or
requirement should be issued, (B) the suspension of the registration of the
subject shares of the Registrable Securities in any state jurisdiction and (C)
the removal of any such stop order, injunction or other order or requirement or
proceeding or the lifting of any such suspension.

(b)                                 In connection with the filing of any
registration statement covering Registrable Securities, each Holder shall
furnish in writing to the Company such information regarding such Holder (and
any of its Affiliates), the Registrable Securities to be sold, the intended
method of distribution of such Registrable Securities and such other information
requested by the Company as is necessary or advisable for inclusion in the
registration statement relating to such offering pursuant to the Securities
Act.  Such writing shall expressly state that it is being furnished to the
Company for use in the preparation of a registration statement, preliminary
prospectus, supplementary prospectus, final prospectus or amendment or
supplement thereto, as the case may be.

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(a)(5), such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
4(a)(5); (ii) upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (A) of Section 4(a)(13), such Holder
will discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(13); and (iii) upon receipt of any notice from the
Company of the happening of any event of the kind described in clause (B) of
Section 4(a)(13), such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of Section 4(b).

5.                                       Indemnification.

(a)                                  Indemnification by the Company.  The
Company agrees to indemnify and hold harmless each Holder, its partners,
officers, directors, trustees, stockholders, employees, agents and investment
advisers, and each Person, if any, who controls such Holder within the meaning
of the Securities Act or the Exchange Act, together with the partners, officers,
directors, trustees, stockholders, employees, agents and investment advisers of
such controlling person, against any losses, claims, damages, and expenses
(including, without limitation, reasonable attorneys’ fees), joint or several,
to which the Holders or any such indemnitees may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement under which such Registrable Securities were registered
and sold under the Securities Act, including any periodic or current reports or
other filings incorporated by reference


--------------------------------------------------------------------------------


into such registration statement, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
or arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or any violation of the Securities Act or state securities laws
or rules thereunder by the Company relating to any action or inaction by the
Company in connection with such registration and the Company will reimburse each
Holder for any reasonable legal or any other expenses reasonably incurred by it
in connection with investigating or defending any such loss, claim, liability,
action or proceedings; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by any Holder
specifically stating that it is for use in the preparation thereof; and
provided, further, that the Company shall not be liable to the Holders or any
other Person who controls such Holder within the meaning of the Securities Act
or the Exchange Act in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of such Person’s failure to send or give a copy of the final prospectus or
supplement to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or supplement the
filing date of which was prior to the date of the sale of the Registrable
Securities giving rise to the Company’s indemnification obligation.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holders or any such controlling Person and shall
survive the transfer of such securities by the Holders.

(b)                                 Indemnification by the Holders.  Each Holder
agrees to indemnify and hold harmless (in the same manner and to the same extent
as set forth in Section 5(a)) the Company, each member of the Board, each
officer, employee, agent and investment adviser of the Company and each other
Person, if any, who controls any of the foregoing within the meaning of the
Securities Act or the Exchange Act, with respect to any untrue statement or
alleged untrue statement of a material fact in or omission or alleged omission
to state a material fact from such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, if such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Holder
regarding such Holder giving such indemnification specifically stating that it
is for use in the preparation of such registration statement, preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement,
provided, however, that the Holder shall not be liable to the Company or any
other Person if such statement or omission was corrected in such final
prospectus or supplement the filing date of which was prior to the date of the
sale of the Registrable Securities giving rise to the Holder’s indemnification
obligation.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any such Board member,
officer, employee, agent, investment adviser or controlling Person and shall
survive the transfer of such securities by any Holder.  The obligation of a
Holder to indemnify will be several and not joint among the Holders of
Registrable Securities and the liability of each such Holder of Registrable
Securities will be in proportion to and limited in all events to the net amount
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.


--------------------------------------------------------------------------------


(c)                                  Notices of Claims, etc.  Promptly after
receipt by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in the preceding paragraphs of this
Section 5, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding paragraphs of this
Section 5, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice.  In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to assume the defense thereof, for itself, if applicable, together with
any other indemnified party similarly notified, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to the indemnified
party for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof.

(d)                                 Indemnification Payments.  To the extent
that the indemnifying party does not assume the defense of an action brought
against the indemnified party as provided in Section 5(c), the indemnified party
(or parties if there is more than one) shall be entitled to the reasonable legal
expenses of common counsel for the indemnified party (or parties).  In such
event, however, the indemnifying party will not be liable for any settlement
effected without the written consent of such indemnifying party, which consent
shall not be unreasonably withheld.  The indemnification required by this
Section 5 shall be made by periodic payments of the amount thereof during the
course of an investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.  The indemnifying party shall
not settle any claim without the consent of the indemnified party, which consent
shall not be unreasonably withheld, unless such settlement involves a complete
release of such indemnified party without any admission of liability by the
indemnified party.

(e)                                  Contribution.  If, for any reason, the
foregoing indemnity is unavailable, or is insufficient to hold harmless an
indemnified party, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of the expense, loss,
damage or liability, (i) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the indemnified
party on the other (determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission) or (ii) if the allocation
provided by subclause (i) above is not permitted by applicable law or provides a
lesser sum to the indemnified party than the amount hereinafter calculated, in
the proportion as is appropriate to reflect not only the relative fault of the
indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as well as any other relevant equitable considerations.  No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation, and
the liability for contribution of each Holder of Registrable Securities will be
in proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.

6.                                       Market Stand-Off Agreement.  Each
Holder hereby agrees that it shall not, to the extent requested by the Company
or an underwriter of securities of the Company, directly or indirectly sell,
offer


--------------------------------------------------------------------------------


to sell (including without limitation any short sale), grant any option or
otherwise transfer or dispose of any Registrable Securities (other than to
donees or partners of the Holder who agree to be similarly bound) within seven
days prior to and for up to 90 days following the effective date of a
registration statement of the Company filed under the Securities Act or the date
of an underwriting agreement with respect to an underwritten public offering of
the Company’s securities (the “Stand-Off Period”); provided, however, that:

(a)                                  with respect to the Stand-Off Period, such
agreement shall not be applicable to the Registrable Securities to be sold on
the Holder’s behalf to the public in an underwritten offering pursuant to such
registration statement;

(b)                                 all executive officers and directors of the
Company then holding Common Stock of the Company shall enter into similar
agreements;

(c)                                  the Company shall use commercially
reasonable efforts to obtain similar agreements from each 5% or greater
shareholder of the Company; and

(d)                                 the Holders shall be allowed any concession
or proportionate release allowed to any (i) officer, (ii) director or (iii)
other 5% or greater shareholder of the Company that entered into similar
agreements.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 6 and to impose stop transfer instructions
with respect to the Registrable Securities and such other Common Shares of each
Holder (and the Common Shares or securities of every other Person subject to the
foregoing restriction) until the end of such period.

7.                                       Covenants Relating To Rule 144.  At
such times as the Company becomes obligated to file reports in compliance with
either Section 13 or 15(d) of the Exchange Act, the Company covenants that it
will file any reports required to be filed by it under the Securities Act and
the Exchange Act and that it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable
Holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such rule may be amended from time to time or (b) any similar
rule or regulation hereafter adopted by the Commission.

8.                                       Miscellaneous.

(a)                                  Termination; Survival.  The rights of each
Holder under this Agreement shall terminate upon the date that all of the
Registrable Securities held by such Holder may be sold during any three-month
period in a single transaction or series of transactions without volume
limitations under Rule 144 (or any successor provision) under the Securities
Act.  Notwithstanding the foregoing, the obligations of the parties under
Section 5 and paragraphs (d), (e) and (g) of this Section 8 shall survive the
termination of this Agreement.

(b)                                 Expenses.  All Registration Expenses
incurred in connection with any Shelf Registration under Section 2 shall be
borne by the Company, whether or not any registration statement related thereto
becomes effective.

(c)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one


--------------------------------------------------------------------------------


or more such counterparts have been signed by each of the parties and delivered
to each of the other parties.

(d)                                 Applicable Law; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Maryland.  The parties consent to the exclusive jurisdiction of the
United States District Court for the District of Utah in connection with any
civil action concerning any controversy, dispute or claim arising out of or
relating to this Agreement, or any other agreement contemplated by, or otherwise
with respect to, this Agreement or the breach hereof, unless such court would
not have subject matter jurisdiction thereof, in which event the parties consent
to the jurisdiction of the State of Utah.  The parties hereby waive and agree
not to assert in any litigation concerning this Agreement the doctrine of forum
non conveniens.

(e)                                  Waiver Of Jury Trial.  THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

(f)                                    Prior Agreement; Construction; Entire
Agreement.  This Agreement, including the exhibits and other documents referred
to herein (which form a part hereof), constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings between the parties, and all such prior agreements
and understandings are merged herein and shall not survive the execution and
delivery hereof.

(g)                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand or sent, postage prepaid, by registered,
certified or express mail or reputable overnight courier service or be
telecopier and shall be deemed given when so delivered by hand or, if mailed,
three (3) Business Days after mailing (one Business Day in the case of express
mail or overnight courier service), addressed as follows:

If to the Holder:

To the address indicated for such Holder in Schedule 1 hereto.

 

 

With a copy to:

Miller, Starr & Regalia
Attn: Eugene Miller & Hans Lapping
1331 N. California Blvd., 5th Flr.
Walnut Creek, CA 94596
Tel. (925) 935-9400
Fax. (925) 933-4126
Email. ehm@msandr.com & hl@msandr.com

 

 

And with a copy to:

Baker & McKenzie
Attn: Richard M. Lipton
One Prudential Plaza, Suite 3500
130 East Randolph Drive
Chicago, Illinois 60601
Tel: 312-861-7590
Fax: 312-698-2254
Email: Richard.m.lipton@bakernet.com

 


--------------------------------------------------------------------------------


 

If to the Company:

Extra Space Storage Inc.
2795 E. Cottonwood Parkway, #400
Salt Lake City, Utah 84121
Attention: Charles Allen, Esq.
Facsimile: 801-562-5579

 

 

With a copy to:

Extra Space Storage LLC
Attn: David L. Rasmussen
2795 E. Cottonwood Parkway, #400
Salt Lake City, UT 84121
Tel. 801-365-4473
Fax 801-365-4947
Email: drasmussen@extraspace.com

 

(h)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder. 
The Company may assign its rights or obligations hereunder to any successor to
the Company’s business or with the prior written consent of Holders of a
majority of the then outstanding Registrable Securities.  Notwithstanding the
foregoing, no assignee of the Company shall have any of the rights granted under
this Agreement until such assignee shall acknowledge its rights and obligations
hereunder by a signed written agreement pursuant to which such assignee accepts
such rights and obligations.

(i)                                     Headings.  Headings are included solely
for convenience of reference and if there is any conflict between headings and
the text of this Agreement, the text shall control.

(j)                                     Amendments And Waivers.  The provisions
of this Agreement may be amended or waived at any time only by the written
agreement of the Company and the Holders of a majority of the Registrable
Securities, with, for the purposes of this Section 8(j) the holders of Series A
Units being deemed to be the holders of that number of Registrable Securities
that are issuable upon the exchange of their Series A Units.; provided, however,
that the provisions of this Agreement may not be amended or waived without the
consent of the Holders of all the Registrable Securities that are outstanding or
issuable upon the exchange of Series A Units, which are adversely affected by
such amendment or waiver if such amendment or waiver adversely affects a portion
of the Registrable Securities that are outstanding or issuable upon the exchange
of Series A Units but does not so adversely affect all of the Registrable
Securities that are outstanding or issuable upon the exchange of Series A Units;
provided, further, that the provisions of the preceding provision may not be
amended or waived except in accordance with this sentence.  Any waiver, permit,
consent or approval of any kind or character on the part of any such Holders of
any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each Holder of Registrable Securities and the Company.

(k)                                  Interpretation; Absence Of Presumption. 
For the purposes hereof, (i) words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
gender as the context requires, (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section, paragraph or other references are to
the Sections, paragraphs, or other references to this Agreement unless otherwise
specified, (iii) the word “including” and words of similar import


--------------------------------------------------------------------------------


when used in this Agreement shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified, (iv) the word “or”
shall not be exclusive and (v) provisions shall apply, when appropriate, to
successive events and transactions.

This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instruments to be drafted.

(l)                                     Severability.  If any provision of this
Agreement shall be or shall be held or deemed by a final order by a competent
authority to be invalid, inoperative or unenforceable, such circumstance shall
not have the effect of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable, but this Agreement shall be
construed as if such invalid, inoperative or unenforceable provision had never
been contained herein so as to give full force and effect to the remaining such
terms and provisions.

(m)                               Specific Performance; Other Rights.  The
parties recognize that various other rights rendered under this Agreement are
unique and, accordingly, the parties shall, in addition to such other remedies
as may be available to them at law or in equity, have the right to enforce the
rights under this Agreement by actions for injunctive relief and specific
performance.

(n)                                 Further Assurances.  In connection with this
Agreement, as well as all transactions and covenants contemplated by this
Agreement, each party hereto agrees to execute and deliver or cause to be
executed and delivered such additional documents and instruments and to perform
or cause to be performed such additional acts as may be necessary or appropriate
to effectuate, carry out and perform all of the terms, provisions and conditions
of this Agreement and all such transactions and covenants contemplated by this
Agreement.

(o)                                 No Waiver.  The waiver of any breach of any
term or condition of this Agreement shall not operate as a waiver of any other
breach of such term or condition or of any other term or condition, nor shall
any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

EXTRA SPACE STORAGE INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

HOLDERS:

 

 

 

 

 

 

 

 

H. JAMES KNUPPE

 

 

 

 

 

 

 

 

BARBARA KNUPPE

 


--------------------------------------------------------------------------------


Schedule 1

THE HOLDERS

List of holders of the Series A Units:

Name of the Holder

 

Number of
Series A Units
Held

 

Address of the Holder

H. James Knuppe and Barbara Knuppe

 

 

 

 

 


--------------------------------------------------------------------------------